DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/10/2021 has been entered.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 12-17 of copending Application No. 15/564,096 (now US Pat. 11,034,138) in view of Greyson et al. (US 2013/0172472).
Regarding claims 1-6 and 9-16, the copending claims disclose the same coated film as recited in present claims except that the copending claims do not disclose crosslinked polyurethane and the polyurethane is substantially free of isocyanate groups.  
Greyson discloses crosslinked polyurethane (paragraph 0075) wherein the crosslinked polyurethane has improved and superior properties (paragraphs 0002-0003, 0037).
Therefore, it would have been obvious to one of ordinary skill in the art to use the specific crosslinked polyurethane of Greyson in the coating of copending application to obtain improved and superior properties.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2004/0115457) in view of Greyson et al. (US 2013/0172472).
Regarding claims 1 and 7, Kong discloses film comprising a core layer between pair of outer layers (abstract), wherein the outer layers, i.e. a first layer and a second layer, are made of VLDPE, i.e. up to 100 percent by weight (paragraphs 0056-0059) having a density of 0.86 to 0.915 g/cc and peak melting point in the range of 60 to 115 C (paragraph 0033), and the core layer, i.e. one inner layer between the first and second layer, comprising 20 to 80 wt % of HDPE having a density of 0.941 g/cc or higher and peak melting point of 130 C to 148 C (paragraphs 0017, 0028, 0030) and a coating on outer surface of one or both of outer layers, i.e. coating on the outer surface of the second layer of the film, comprising urethane polymer (paragraph 0076).
Kong does not disclose crosslinked polyurethane as claimed in present claim.
Greyson discloses crosslinked polyurethane (paragraph 0075) comprising polycabamate having at least an average 2 carbamate functional group (abstract) and polyaldehyde having at least 2 aldehyde groups, i.e. dialdehyde, wherein the polyaldehyde comprises 2 to 20 carbons (abstract, paragraph 0035) wherein the crosslinked polyurethane has improved and superior properties (paragraphs 0002-0003, 0037). Greyson specifically discloses in paragraph 0002-0003 that crosslinked polyurethane is free from isocyanate.
It would have been obvious to one of ordinary skill in the art to use the specific crosslinked polyurethane of Greyson in the coating of Kong to obtain improved and superior properties.
Regarding claims 2 and 6, Kong in view of Greyson discloses the coated film of claim 1, wherein given that Kong in view of Greyson discloses the same coated film as claimed in present claim, it is clear that the film of Kong in view of Greyson would intrinsically possess the same properties as presently claim.
Regarding claim 3, Kong in view of Greyson discloses the coated film of claim 1, wherein Greyson discloses that the gloss is between 50 to 99 units at 60 degrees (table 12).
Regarding claim 4, Kong in view of Greyson discloses the coated film of claim 1, wherein Kong discloses that the film is a blown film (paragraph 0077).
Regarding claim 5, Kong in view of Greyson discloses the coated film of claim 1, wherein given that the polyurethane coating of Greyson discloses improved and superior properties, one of ordinary skill in the art would use any amount of polyurethane coating including that presently claimed to obtain improved and superior properties.
Regarding claim 8, Kong in view of Greyson discloses the coated film of claim 1, wherein the coating of Greyson further comprises wax (paragraph 0027).
Regarding claim 10, Kong in view of Greyson discloses the coated film of claim 1, wherein polypropylene is present in the core layer in an amount of 20 to 80 wt% (paragraphs 0017, 0039). 
Regarding claim 11, Kong in view of Greyson discloses the coated film of claim 1, wherein Kong further comprises a cavitated core layer, i.e. a barrier layer, (paragraph 0019).
Regarding claim 14, Kong in view of Greyson discloses the coated film of claim 1, wherein Kong discloses packages, i.e. article, comprising the coated film of claim 1 (paragraph 0012).
Regarding claim 15, Kong in view of Greyson discloses the coated film of claim 14, wherein Kong discloses coated film has a thickness of 7.5 to 100 microns (paragraph 0045).
Regarding claim 16, Kong discloses film comprising a core layer between pair of outer layers (abstract), wherein the outer layers, i.e. a first layer and a second layer, are made of VLDPE, i.e. up to 100 percent by weight (paragraphs 0056-0059) having a density of 0.86 to 0.915 g/cc and peak melting point in the range of 60 to 115 C (paragraph 0033), and the core layer, i.e. one inner layer between the first and second layer, comprising 20 to 80 wt % of HDPE having a density of 0.941 g/cc or higher and peak melting point of 130 C to 148 C (paragraphs 0017, 0028, 0030) and a coating on outer surface of one or both of outer layers, i.e. coating on the outer surface of the second layer of the film, comprising urethane polymer (paragraph 0076).
Kong does not disclose crosslinked polyurethane as claimed in present claim.
Greyson discloses crosslinked polyurethane (paragraph 0075) comprising polycabamate having at least an average 2 carbamate functional group (abstract) and polyaldehyde having at least 2 aldehyde groups, i.e. dialdehyde, wherein the polyaldehyde comprises 2 to 20 carbons (abstract, paragraph 0035) wherein the crosslinked polyurethane has improved and superior properties (paragraphs 0002-0003, 0037). Further, Greyson discloses that the gloss is between 50 to 99 units at 60 degrees (table 12).
It would have been obvious to one of ordinary skill in the art to use the specific crosslinked polyurethane of Greyson in the coating of Kong to obtain improved and superior properties. Given that Kong in view of Greyson discloses the same coated film as claimed in present claim, it is clear that the film of Kong in view of Greyson would intrinsically possess the same properties as presently claim.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2004/0115457) in view of Greyson et al. (US 2013/0172472) and evidence given in Welborn, Jr. (US 5191052).
Regarding claim 9, Kong in view of Greyson discloses the coated film of claim 1, wherein Kong further comprises a cavitated core layer, i.e. inner layer, between the first and second layers comprising LLDPE such as LL3001 (paragraphs 0019, 0038) wherein it is evidenced by Welborn that LL3001 has a peak melting point of 124.6 C (table). Given that Kong discloses that the cavitated agent is present in an amount of less than 30 wt% (paragraph 0053), it is clear that LLDPE is present in the cavitated layer in an amount of 70 wt% or more.

Response to Arguments

Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Applicant requests that the present double patenting rejections be held in abeyance until the claims in the present application are allowable. However, it is noted the present claims are not allowable at this time.
Applicant argues that the present application is attempting to address a different problem from Kong. However, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Kong does not teach or suggest a crosslinked polyurethane, wherein the coating is substantially free of isocyanate groups. Kong makes no mention of isocyanates. It is agreed that Kong does not teach or suggest a crosslinked polyurethane and which is why a secondary reference Greyson is used to teach such limitation. Further, Greyson reference specifically discloses in background section that crosslinked polyurethane is free from isocyanate.
Applicant argues that Kong is not a proper primary reference given that the sealing layer of Kong corresponds to the first layer in applicant’s claims not the second layer that is coated with the crosslinked polyurethane. However, it is noted that paragraph 0076 of Kong discloses that a urethane based coating layer can be applied to the outer surfaces of one or both of its outer layers.
Applicant argues that there is no disclosure in Greyson regarding use of its crosslinkable compositions as a coating on a polyethylene based film. However, given that Kong broadly discloses coating layer based on urethane and Greyson discloses specific crosslinkable polyurethane composition useful as a coating in paragraph 0036 all the features of the present claimed invention, Greyson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787